DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed work tool comprising: a spindle configured to be reciprocally rotated within a specified angle range around a driving axis, the driving axis defining an up-down direction of the work tool, the spindle having a first inclined face on a lower end portion of the spindle that is inclined in a direction crossing the driving axis at an acute angle with the driving axis; a clamp shaft including a shaft part and a head part, the shaft part being configured to be coaxially inserted into the spindle, the head part being on a lower end portion of the shaft part when the shaft part is inserted into the spindle; and at least one biasing part in the spindle; wherein: the head part of the clamp shaft, the tool accessory and the spindle are configured such that the head part clamps the tool accessory to the spindle when the shaft part is inserted into the spindle by directly pressing together a second inclined face of the tool accessory and the first inclined face; the second inclined face is inclined in the direction crossing the driving axis; and the at least one biasing part is configured to always bias the tool accessory downward away from the spindle while the tool accessory is clamped by the head part and the spindle. The prior art does not distinctly disclose a biasing part in the spindle such that the biasing part always biases the tool accessory downward away from the spindle but is held in place by the clamp shaft, or the first and second inclined faces which are pressed together by the clamping part and biased away from each other by the biasing part. Thus it is examiners opinion that the prior art does not anticipate nor render obvious the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731